Citation Nr: 0639691	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
December 1965 to July 1967, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In April 2003, the Board issued a decision affirming the RO's 
denial of the appellant's claim.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the "Court").  In a 
March 2004 order, the Court vacated the Board's decision and 
remanded the decision to the Board for further action 
consistent with its order.

In September 2004, the Board remanded the case with 
instructions that the RO readjudicate the appellant's claim 
based on evidence received since a Statement of the Case was 
issued in March 2002.  The RO complied with the Board's 
remand by issuing a Supplemental Statement of the Case in 
January 2005 and thereafter referred the case to the Board.  
The Board remanded the appeal once again in November 2005 
after receiving additional evidence from the appellant absent 
a waiver of RO consideration.  The RO issued another 
Supplemental Statement of the Case in January 2006 and 
certified the case once again for appellant review.  

In March 2006, the appellant's attorney submitted a motion 
for a new hearing before the Board of Veterans Appeals, which 
was granted in July 2006.  This hearing was scheduled for 
November 2006.  However, neither the appellant nor counsel 
appeared for the hearing.  As such, the Board views the 
appellant's request for a BVA hearing withdrawn. 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A pre-existing right knee disorder did not worsen during 
service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated 
during the appellant's active duty military service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a right knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The June 
2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded a VA examination in January 2003. 

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)  

B.  Law and Analysis

In this case, the appellant has been diagnosed with chronic 
right knee tibial tubercle bursitis with ossicle. See January 
2003 VA examination report, p. 3.  He contends that he is 
entitled to service connection for this condition on the 
basis that he had a pre-existing right knee disorder that was 
aggravated by an injury that occurred in service, resulting 
in his present disorder. See April 2002 VA Form 9; December 
2003 statement.  In this regard, the appellant testified 
before the Board that he injured his right knee prior to 
service in a fall while running track in high school in 1964. 
July 2002 BVA hearing transcript, pgs. 2-3.  He stated that 
he self-treated this injury with ice packs and rest, and did 
not see a doctor for treatment. Id.  The appellant testified 
that he did not have any problems with his knee during boot 
camp after he entered service, but that he subsequently 
injured his knee in service when he banged it against a post 
during a field obstacle course. Id., pgs. 3-4.  He reported 
that he was taken by medics to a clinic where his knee was 
wrapped in an Ace bandage.  He testified that he was placed 
on light duty for 3 or 4 weeks; and then had his knee placed 
in a cast for approximately 3 weeks in 1966 following some 
sort of re-injury to the knee. Id., pgs. 4-5.  He reported 
that his knee was not responding to treatment, so in April 
1967 he saw his doctor to get a new profile, which he 
described as a new job. Id., pgs. 5-6.  He reported that he 
had sustained no new injuries to his right knee since he left 
the military in July 1967; and therefore felt entitled to 
service connection for his current right knee disorder. Id., 
pgs. 6-7.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).  
Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. 1111.  

In this case, the presumption of soundness is not at issue 
since the appellant's September 1965 pre-induction clinical 
examination revealed that the appellant's lower extremities 
were "abnormal," and noted that the appellant had a 
"prominent right tibial tubercle." See 38 U.S.C.A. § 1111.  
The examination note went on to report that the appellant's 
ligaments were intact and that this condition was not 
considered to be disqualifying. See September 1965 report of 
medical examination ("prominent right tibial tubercle - 
ligaments intact - NCD [not considered disqualifying] - 
McMurray's sign negative").  During this pre-induction 
examination, the appellant also reported that he had 
previously had, or presently had, a trick or locked knee and 
bone, joint or other deformity; and that he had also 
previously treated himself for a "knee injury." See September 
1965 report of medical history.  He indicated that he either 
had, or had been advised to have, an operation; and in 
providing additional information regarding this statement, 
the appellant reported that he injured his right knee when he 
was small and then re-injured it participating in track.  He 
also reported that he had treated himself for illnesses other 
than minor colds, and indicated that this treatment involved 
a "knee injury."  In the section of the appellant's pre-
induction medical history reserved for the physician's 
summary and elaboration of pertinent data, the examiner wrote 
"trick right knee - football injury - buckling and swelling - 
no locking - had pain over tibial tubercle in past - exam - 
within normal limits."  

The Board finds that the above-referenced evidence clearly 
indicates that the appellant entered service with a pre-
existing right knee disorder.  In making this determination, 
the Board observes that the appellant does not dispute the 
above-referenced facts.  In fact, the appellant has proceeded 
under the theory that he had a pre-existing right knee 
disorder that was aggravated by an injury during service.  
See April 2002 VA Form 9; December 2003 statement.  Thus, the 
question before the Board to decide is whether the 
appellant's pre-existing right knee disorder was aggravated 
during service and, if so, whether the condition increased in 
severity beyond natural progression.  In addressing this 
question, the Board finds that the appellant's service 
medical records do not support his claim since they reveal 
that the appellant's pre-existing right knee disorder was 
asymptomatic at the time he entered and exited service.  
While these records also show several instances of treatment 
for right knee pain and swelling in service, the Board finds 
that this symptomatology is not indicative of aggravation of 
the appellant's right knee disorder, but rather a temporary 
(in comparison to a permanent) worsening of the appellant's 
disorder at that time. 

In this regard, the Board observes that the appellant's 
service medical records contain an outpatient treatment note 
dated in January 1966 which reported that the appellant 
banged his right knee against a post.  This record indicated 
that an x-ray was taken of the appellant's right knee; and 
that he was treated with an Ace bandage. See January 1966 
service medical records.  Thereafter, an August 1966 service 
medical record from the orthopedic clinic referred to a cast 
that had been repaired, but did not note the location of this 
cast.  A subsequent medical note dated 10 days later in 
August 1966 reported that the patient previously had old 
Osgood-Schlatter's disease; that he had a re-injury; and that 
he had been in a cast for 3 weeks.  The record indicated that 
the appellant was noted to be currently asymptomatic, and 
that he should perform quadriceps exercises.  He was advised 
to return on an as-needed basis. See August 1966 service 
medical records.  Thereafter, service medical records dated 
in April 1967 indicated that the appellant needed a medical 
profile.  These records reported that the appellant had a new 
first sergeant who made him stand up for long periods and 
march.  The appellant was noted to be limping at the time of 
his visit.  He was sent to the orthopedic clinic for 
evaluation later that same day.  The report of the orthopedic 
consultation indicated that the appellant had done well until 
a recent field problem; and that he was having pain in the 
old Osgood- Schlatter again. The record indicated that a 
service profile change was needed at that time.

The appellant was discharged from service in July 1967.  His 
service medical records contain no further medical evidence 
from April 1967 to the time of his separation.  The 
appellant's service separation examination noted that the 
appellant's lower extremities were "normal," and did not 
reflect the presence of any right knee abnormality. See July 
1967 report of medical examination.  In the medical history 
portion of his examination, the appellant stated again that 
he previously or currently had a trick or locked knee.  In 
the section reserved for the physician's summary, the 
examiner reported that the appellant had a "Trick Knee 
associated with football, only bothers patient during 
athletics.  Examinee denies all other significant medical or 
surgical history." 

Thus, while the appellant's service medical records show 
several instances of medical treatment for right knee pain 
and swelling following an incident in service, this knee 
symptomatology appears to have been temporary in nature.  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required. See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  Such has not been shown through the appellant's 
service medical records since the July 1967 service 
separation examination found that the appellant's lower 
extremities to be "normal" and the examination report does 
not note the presence of any right knee abnormality.  
Additional evidence indicating that the appellant experienced 
temporary flare-ups of his right knee disorder during service 
consists of the appellant's own statements at the time of 
discharge in which (1) he reported that his knee only 
bothered him during athletics and (2) he denied all other 
significant medical or surgical history.  Notably, the 
appellant also testified during his hearing before the Board 
that his knee was not really bothering him at the time of his 
service discharge; and that he did not seek any medical 
treatment for his right knee after service. See July 2002 BVA 
hearing transcript, p. 9.  Further, the temporary nature of 
the inservice complaints is confirmed by a recent VA medical 
opinion as more fully explained below.

As for the appellant's post-service medical records, the 
Board observes that the first relevant post-service evidence 
contained in the claims file consists of a VA general medical 
examination report conducted in December 1998, some 30 years 
after the appellant's discharge from service.  At that time, 
the appellant reported that he had no current, subjective 
complaints.  He referred to no injury in the military and 
also reported that he did not experience any pre-service 
injuries as well.  Upon physical examination, the appellant's 
musculoskeletal system was found to be "normal."  The Board 
finds it notable that the appellant did not report 
experiencing right knee problems or symptomatology during his 
December 1998 examination; and that the VA examiner did not 
provide a diagnosis related to the appellant's right knee at 
that time.  

The first medical evidence of record specifically related to 
the appellant's right knee disorder consists of a January 
2003 VA orthopedic examination report in which the examiner 
indicated that he had reviewed the appellant's claims file, 
including his service medical records.  The examiner 
recounted the appellant's medical history, as provided by 
both the appellant and the appellant's service medical 
records, and performed a physical examination.  This 
examination revealed that the appellant had normal strength 
in both knees, a full range of knee motion in both knees, 
without any complaints of pain, and no right knee 
instability, subluxation or dislocation.  X-rays of the right 
knee revealed no evidence of any fracture, dislocation, 
calcified loose bodies or arthritic changes.  In fact, the 
only abnormality noted was mild swelling in the right tibial 
tubercle with subjective pain in the right knee over the 
tibia tubercle.  X-rays confirmed the tibial tubercle in the 
right knee was irregular in size and enlarged, protruding 1 
centimeter from the surface.  The examiner indicated that the 
abnormality was considered mild.  He diagnosed the appellant 
with chronic right knee tibial tubercle bursitis with ossicle 
that pre-existed active service.  In responding to specific 
medical questions poised by the Board, the examiner reported 
that the appellant's September 1965 pre-induction examination 
report and the notation in the August 1966 service treatment 
note were significant to this claim in that they indicated 
that the appellant's right knee "condition pre-existed 
induction or active duty" and that it "was apparently 
asymptomatic" at the time of the appellant's entrance into 
service.  The examiner indicated that his review of the 
medical evidence revealed no evidence showing that the 
appellant's pre-existing right knee disorder worsened in 
service; and that any worsening of the appellant's right knee 
disorder was due to the natural progress of the pre-existing 
right knee disorder rather than any incident of military 
service.

The Board finds that any question as to whether the 
appellant's pre-existing right knee disorder worsened during 
service, and, if so, whether such worsening was due to the 
natural progress of the disorder or due to aggravation, was 
conclusively answered by the January 2003 VA medical opinion. 
As noted previously, the examiner indicated that he had 
reviewed the appellant's entire claims file, including his 
service medical records, and then concluded that there was no 
evidence that the appellant's chronic right knee tibial 
tubercle bursitis with ossicle had worsened in service, and 
that, in any case, any worsening that had occurred was due to 
the natural progress of the pre-existing disorder.  The Board 
observes that this medical opinion is not only probative and 
persuasive, but also uncontroverted.  Therefore, based upon a 
review of the entire evidence of record, the Board finds that 
the appellant's pre-existing right knee disorder did not 
permanent worsen in service.  As such, service connection 
based upon a theory of aggravation is not warranted.   

In reaching this decision, the Board acknowledges the 
appellant's sincere belief that his pre-existing knee 
disorder was aggravated by the running and exercising he was 
forced to perform as a requirement for military training in 
service, specifically the stress of an obstacle course where 
he banged his knee on a post.  However, the Board observes 
that the appellant, as a layperson, is not competent to offer 
a medical opinion as to the aggravation of any pre-existing 
knee disorder during his period of active duty service since 
he has not been shown to have the requisite training or 
expertise to offer such an opinion. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, his statements alone 
cannot serve as a predicate for granting service connection 
for his right knee disorder. 

In addition, the Board observes that the claims file contains 
a VA medical record dated in January 2004 that noted the 
appellant had crepitance of the right knee with his range of 
motion; and also contains radiograph reports of the 
appellant's right knee from the Jennings American Legion 
Hospital dated in March 2005.  However, neither the 
symptomatology noted in the appellant's January 2004 VA 
records or the findings set forth in the 2005 x-ray have been 
related to the appellant's injury in service.  As such, they 
are not particularly pertinent or probative to the issue on 
appeal.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for a right knee disorder, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


